--- NO?E: lT lS YOUR RESPONSIBILITY TO SET THE TIME
                                                    {A,NY TUESDAY, \,VEONESDAY, OR THURSDAY AT 8:30, 9:00 OR 9:30 A.M.} FOR
           APPEARANCE BEFORE THE CL:RK FOR TAXATIO}{"

AO 133(Rev. 12109) Biil of Costs
USI)C Colo. Versiorr   *   (l'urther Rev. 112/0112O13)

                                                                                           BILL OF COSTS
                     United States District Court                                                    IDISTRICT                       DISTRICT OF COLORADO
                                                                                                               *o
Plaintiff Stephanie Lopez
                                                                                                     lDocKEr
                                                                                                                      17 cv ooo45
                                                                                                                        CASE NO
Defendanls Casper Trailer Sales, lnc. and Carl Edwards
                                                                                                     lvncrsrn,+rE
           Judgment having been entered in the above entitled action                on Septgmbef 29.           2018
           against                                                                                                  the clerk is requested to tax the following as costs

                                                                                           BILL OF COSTS
           Fees    ofthe clerk                                                                                                                                       $         400.00


           Fees lor service of summous and complaint                                                                                                                 $          75.00


           Fees    ofthe couft repofter for all or any part ofthe transcript necessarily obtained for use in the case                                                $        1,765.70




           Fees for witncsses (itemized on reverse side)                                                                                                             $           0.00


           Fees for exemplification and copies                      ofpapers necessarily obtained for use in the case                                                $           0.00


           Docket fees under 28 U.S.C.                       1923                                                                                                                0.00


           Costs incident to                   of                                                                                                                              131.57



           Costs as shown on Mandate of Court of Appeals                                                                                                             $



           Other costs lPlease itenrize)                                                                                                                             $




           Please review and comply with D.G.COLO.LCivR .54.1

           (See Notice section on reverse side)
                                                                                                                                      TOTAL             $
                                                                                                                                                                           2,372.27
                                                                                         DECLARATION
              I declare under penalty olperjury that the ioregoing costs are correct and were necessarily incurred in this action and that the services fbr which fees
           have been charged were actuallV      necessarilVqllrmed. A copy hereolwas this day mailed with postage f'ully prepaid thereon to:
                                                            1d
                                                                    .     [=''       (U] Lt-
           SignatureorAnorney                        l).
           Print   Natne   I

                               Donna Dell'Olio                                                              Phone   Number 719'475 1204

           For:                Stephanie Lopez                                                              Date                  1Ol11l1B
                               Name of Clainring   l'art!



       take notice that I will appear before the Clerk who will tax said costs
   the following day and time:
      are hereby taxed in the following amount and included in the judgrnent:                                           Taxed $

                                                                                                             BY) DEPUTY CLERK
         OF COURT
EFFREY P. COLWELL                                                                                                TE
USDC Colo, Version - {Further Rev,'12101!2O131
AO 133 (Rev. 12109) Bill of Costs


                                    UNrrpo SrarBs Drsrrucr CoURT
                                    Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)

                                                                ATTENDANCE         SUBSISTENCE          MILEAGE
                                                                                                                              Total Cost
          NAME, CITY AND STATE OF RESIDENCE                              Total               Total              Total       Each Witness
                                                                Davs      Cost     Davs      Cost     Miles     Cost



                                                                                                                                      $0.00



                                                                                                                                      $0.00



                                                                                                                                      $0.00



                                                                                                                                      $0.00



                                                                                                                                      $0.00



                                                                                                                                      $0.00


                                                                                                          TOTAL                      $o.oo


                                                           NOTICE

  Section 1924,frtle 28, U.S. Code (effective September 1, 1948) provides:
  "Sec. 1924, Verification of billof costs."
     "Before any bill of costs is taxed, the party claiming any item of cost or disbursement shall attach thereto an affidavit, made
  by himself or by his duly authorized attorney or agent having knowledge of the facts, that suah item is correct and has been
  necessarily incurred in the case and that the services for which fees have been charged were actually and necessarily
  performed."

  See also Section 1920 of title 28 which reads in part as follows:
    "A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree."

  The Federal Rules of Civil Procedure contain the following provisions:
  Rule 54(dX1)
      "Unless a federal statute, these rules, or a court order provides othenivise, costs - - other than attorney's fees - - should be
  allowed to the prevailing party. But costs against the United States, its officers, and its agencies may be imposed only to the
  extent allowed by law. The clerk may tax costs on 14 days' notice. On motion served within the next 7 days, the court may
  review the clerk's action."

  D.C.COLO.LCivR 54.1 Taxation of Gosts
     "Each judgment or final order shall indicate any party entitled to costs. Unless otherwise ordered, the clerk shall tax costs in
  favor of a prevailing party or parties. A bill of costs shall be filed on the form provided by the court (HERE) within 14 days after
  entry of the judgment or final order. After filing a bill of costs and prior to appearing before the clerk, counsel and any
  unrepresented party seeking costs shall file a written statement that they have conferred as to disputes regarding costs. lf all
  disputes are resolved, a stipulation specifying costs shall be filed with the court.
